Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
Claims 1-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 1, at line 10, recites “a heat transfer in a surface direction” (Exr’s emphasis), which is evidently mistaken. A “surface direction” conventionally refers to a direction in the plane of a surface, which here is not the case. Applicant apparently has in mind a direction “normal” to the surface (the direction “R” in Fig. 1) or, more generally, “radiant heat transfer away from the one surface side of the substrate portion.” If so, this should be recited. Each of claims 9-14 has the same error.
Claim 1, at lines 11-12, recites “a recessed structure of the surface member and the space portion” (Exr’s emphasis), which is indefinite because it refers to “a recessed structure” distinct from the “space portion”; however, a “recessed structure” is nowhere mentioned in the specification.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4 and 8-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by JP 2008-265716 to Matsushita Electric (ME).
Referring to Figure 3 and ¶¶ 16, 23 & 24 of the translation provided by the examiner (clearer print and description than translation provided by Applicant) ME discloses, as recited in claim 1, an electrically insulating “substrate portion” 1, “a surface member [3]... on one... side of the substrate portion [1]; and a heat generation portion [2]... on the other... side of the substrate portion [1], wherein the surface member [3] is formed of a fiber fabric” (see ¶ 16). And because surface member 3 is a cloth or fabric, which includes both woven and unwoven kinds, it would inherently have many small recesses “in a thickness direction,” each “a space portion recessed toward the substrate [1]... that restricts a heat transfer” (see ¶¶ 6 & 19), and “the fiber fabric [3] is in contact with the substrate [1],” as claimed.
As recited in claims 2 and 3, both of the English terms used in the translation of ME, “cloth” and “fabric,” include knitted or woven, and unwoven kinds.
As recited in claim 4, the knitted or woven fabrics disclosed by ME have a “mesh shape,” given the broadest reasonable interpretation of “mesh.”
As recited in claim 8, the fabric of ME is by definition made from many distinct fibers, which cannot avoid, when woven or pressed, “interposing air between a plurality of fibers.”
As in claim 9, ME discloses a “heat generation portion [of ME, 2] has a structure,” i.e., thermal insulator layer 4, “to restrict heat transfer in a surface direction of the substrate portion” (¶ 24).
.
Claim Rejections - 35 USC § 103
Claims 6, 7, 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over ME in view of WO 2014/156038 to Denso Corporation (Denso; the following refers to the US equivalent – 2016/0059669).
The claims differ from ME only in calling for the fabric to have a “lattice” or a “honeycomb shape.” Denso discloses, at Figures 21 & 22, and ¶¶ 102 & 103, a functionally equivalent surface member 21 in a lattice shape. Because Denso teaches that a lattice shaped surface member reduces heat transfer to an object that inadvertently comes into contact with the surface, it would have been obvious to one of ordinary skill in the art, to form the surface member of ME with such a lattice shape (claims 6 & 13). Moreover, on strictly aesthetic grounds, lacking any substantive functional difference, it would have been obvious to form the surface member of ME with a honeycomb shape (claims 7 & 14).
Allowable Subject Matter
Claim 5 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claim 12 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime Abraham can be reached at (571) 270-5569. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Joseph M. Pelham/Primary Examiner, Art Unit 3761                                                                                                                                                                                                        10/23/21